— Order, Supreme Court, Bronx County (Howard H. Sherman, J.), entered July 25, 2007, which, insofar as appealed from as limited by the briefs, in this action for personal injuries sustained when infant plaintiff *371tripped and fell on public school grounds, granted defendant’s motion to dismiss the complaint and denied plaintiffs cross motion to find defendant the proper party to the complaint, unanimously affirmed, without costs.
The complaint was properly dismissed since defendant is not a proper party to the action. Contrary to plaintiffs contention, the 2002 amendments to the Education Law (L 2002, ch 91), do not provide a basis to hold defendant liable for the personal injuries sustained by plaintiff (see Bailey v City of New York, 55 AD3d 426 [2008]; Perez v City of New York, 41 AD3d 378 [2007], lv denied 10 NY3d 708 [2008]).
We have considered plaintiffs remaining arguments, including that we reconsider our decision in Perez, and find them unavailing. Concur — Lippman, P.J., Gonzalez, Moskowitz, Acosta and Renwick, JJ.